Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has reviewed the specification of the present application and the claim invention. The information disclosure statement (IDS) submitted on 08/24/2020 was considered by the examiner.
The IDS included “International Search Report and Written Opinion of the International Searching Authority” and the closest prior art references: Martini (US-2015/0186745 A1) and Wolberg et al (US-2008/0310757 A1).
The prior art reference Martini discloses a method for generating a three dimensional map of a region from successive images of that region captured from different camera poses in respect of the localization and mapping of points in captured images defining planes onto which augmented reality (AR) images is rendered. The method discloses that the images captured by the camera at different position in the 
The prior art reference Wolberg discloses a system/a method automatically aligning a plurality of 2D images of a scene to a first 3D model of the scene and providing multi-view pose estimation and 3D structure reconstruction. FIG. 4 of Wolberg describes an example algorithm for texture mapping a plurality of 2D images of a scene to a 3D model of the scene. The invention of Wolberg specifically describes that the Random Sample Consensus (RANSAC) algorithm is used to calculate the relative pose (Paragraph [0055]): “the relative pose (rotation R, and translation T) is calculated by the decomposition of the essential matrix E=KTFK, after the fundamental matrix F computation (via RANSAC to eliminate outliers).  The matrix K contains the internal camera calibration parameters … Finally, the relative pose and 3D structure is refined 

Examiner has completed the prior art reference search and discovered the closest prior art references: Choubassi et al (US-2012/0075342 A1), Qian et al (US-2017/0301104 A1) and Taguchi et al (US-2014/0002597 A1).

The prior art reference Choubassi et al discloses systems/apparatuses/methods for processing the image data and 3D point cloud data to generate the planar segment related to the object captured in the image; augment the image data with content associated with object and then provide the augmented content with related data being displayed on a mobile computing device. More specifically, the method taught by Choubassi discloses that 3D point cloud data corresponding to the image data is pre-processed to extract at least one planar segment in order to make the data more suitable for subsequent operations on the mobile device; the mobile computing device captures the image data including at least one object; a random sample consensus (RANSAC) is used as the planes extraction algorithm to allow the 3D points with higher reliability to contribute more into the estimation of the planes. Then, the method integrates the extracted planes with the captured image data related to a live-view of a mobile computing device with the augmented content and displays the image with augmented content on the mobile device (FIGS. 2, 3 and 4).

 The database may be created by obtaining point cloud data sets scanned building/urban profiles, converting the obtained point cloud data sets to a corresponding 3D surface model, and creating the database of stored building/urban profiles viewed from multiple locations within each of the 3D surface models. The method taught by Qian discloses that the captured image is analyzed to extract an urban profile from the image correspond to the type of profile extracted by the 3D surface (mesh) model and the urban profile extracted from the image is compared to the 3D model urban profiles. The matching of location of where the image was taken is determined based on the estimation of the resulting camera geolocation (FIG. 1). More specifically, the RANSAC algorithm is used to perform the optimization of the camera position by minimizing a weighted summation of errors between the image pixel coordinates and the projected world coordinates.

The prior art reference Taguchi et al discloses a method for registering data using a set of primitives including points and planes. The method taught by Taguchi discloses that the image frame is acquired by the digital camera and the pose of the camera is estimated in a Random Sample Consensus (RANSAC) framework to register the frame to the map. The method performs the RANSAC-based registration to determine inliers and determine the camera pose in order to track the pose of the 
However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art taken singly or in combination provides the motivation to disclose the limitations of “determining, using a camera of a mobile digital device (MDD) and a computer vision (CV) system of the MDD, a position and an orientation of the MDD relative to a reference point cloud corresponding to a trackable feature in an environment, the MDD being disposed in the environment” and “wherein determining the position and the orientation of the MDD relative to the reference point cloud includes executing a weighted random sample consensus (RANSAC) method using processing logic to estimate a pose of the camera, wherein the weighted RANSAC method comprises: 15receiving an output from a RANSAC algorithm, wherein the output comprises a current estimated pose determined by the RANSAC algorithm, and wherein the RANSAC algorithm uses a current inlier distance threshold to determine inliers and selects one or more correspondences based on a calculated weighting of a plurality of points; 20updating the calculated weighting of the plurality of points; determining a strength of the current estimated pose based on the current inlier distance threshold and how many points currently qualify as inliers; and repeating the receiving of the output from the RANSAC algorithm, the updating of the calculated weighting, and the determining of the strength of the current 25estimated pose, wherein the current inlier distance threshold used by the RANSAC algorithm is automatically reduced at each iteration” recited in claim 1. Independent claim 8 recites similar limitations as that of claim 1, therefore same rationale is applied.
obtaining the estimated pose of the camera includes: determining a best candidate pose, wherein determining the best candidate pose includes: determining a plurality of candidate poses based on respective 15subsets of correspondences, each correspondence comprising a 3D point and a corresponding 2D point, and each respective subset being randomly selected from a larger set of correspondences based on a selected weighting of the correspondences, determining a respective number of inliers for each of the candidate poses, wherein the respective number of inliers comprises a number of 20correspondences for which the 2D point of the correspondence is consistent, within an inlier distance threshold, with a reprojection of the 3D point of the correspondence based on the respective candidate pose; and identifying the best candidate pose among the plurality of candidate poses, based on the numbers of inliers; 25updating the selected weighting of the correspondences based on a calculated fitness of each correspondence with respect to the best candidate pose; determining a strength of the best candidate pose based on the inlier distance threshold and the number of inliers corresponding to the best candidate pose; and 50Kolitch Romano LLPAttorney Docket No. BNT306PCTCON2 repeating the determining of the best candidate pose based on the updated selected weighting and an updated inlier distance threshold, the updating of the selected weighting, and the determining of the strength of the best candidate pose”. The closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art taken singly or in combination provides the motivation to disclose the limitations recited in claim 17. Accordingly, claims 1, 8 and 17 are allowed.

Dependent claims 2-7 depend from independent claim 1, dependent claims 9-16 depend from independent claim 8, dependent claims 18-20 depend from independent claim 17. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XILIN GUO/Primary Examiner, Art Unit 2616